NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL R. GERI,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7055
Appeal from the United States Court of Appeals for
Veterans C1ai1ns in case no. 08-1224, Judge LaWrence B.
Hage1.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
Michae1 R. Geri moves for a 14-day extension of time,
until Ju1y 20, 2010, to file his opening brief. Geri states
that the Secretary of Veterans Affairs consents
On June 21, 2010, the day his brief was due, Geri
moved for an extension of time to file his brief in that

GERI V. DVA 2
motion, Geri stated that he sought a 60-day extension of
time; however, the revised due date that Geri requested
was July 6, 2010, only 15 days after the existing due date.
On June 29, 2010, the court granted Geri’s motion for an
extension of time, until July 6, to file his brief ln the
order granting the extension of time, the court indicated
that no further extensions would be granted
When the court states "no further extensions," it
means it. These words are not lightly or routinely added
to orders. Counsel for Geri fails to acknowledge in the
current motion that the court indicated that no further
extensions would be granted In addition, the court notes
that Geri’s motion was filed on July 6, the date his brief
was due. Because the motion was not fled at least seven
days before the date sought to be extended and is not
accompanied by an affidavit or declaration describing
extraordinary circumstances that prevented him from
filing a timely motion, it does not comply with Fed. Cir. R.
26(b). Geri’s prior extension also failed to comply with
Rule 26(b). Nevertheless, because it appears that in his
prior motion Geri attempted to seek a 60-day extension of
time, the court grants a short additional extension of
time.
Accordingly,
lT IS ORDERED THATZ
The motion is granted Geri’s brief is due within 14
days of the date of filing of this order. lf the brief is not
filed within that time, the appeal will be dismissed. No
further extensions of time will be granted

3
im 28'2ll1U
cc: Michael D.J. Eisenberg, Esq.
Dawn E. Goodman, Esq.
S
Date `
GERI V. DVA
FoR THE CoUR'r
/s/ J an Horbaly
J an Horbaly
Clerk
F!LED
ar oF APP1=A1.s ron
u'S`T1r-:liz"1]=EoERALc\Rcun
JuL 2 8 2010
lANHORBA|.Y
0LERK